Citation Nr: 1133929	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  09-45 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to August 4, 2003, for the award of a 100 percent schedular disability evaluation for the Veteran's posttraumatic stress disorder with depression.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 



INTRODUCTION

The Veteran had active service from August 1989 to March 1990.  

In June 2008, the Board of Veterans' Appeals (Board) granted a 100 percent schedular evaluation for the Veteran's posttraumatic stress disorder (PTSD) with depression.  This matter came before the Board on appeal from an October 2008 rating decision of the St. Petersburg, Florida, Regional Office (RO) which effectuated the Board's decision as of August 4, 2003.  In July 2010, the Board denied an effective date prior to August 4, 2003, for the award of a 100 percent schedular evaluation for the Veteran's PTSD with depression.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  

In April 2011, the Court granted the Parties' Joint Motion for Remand; vacated the July 2010 Board decision; and remanded the Veteran's appeal to the Board for additional action.  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  


REMAND

In April 2011, the Court granted the Parties' Joint Motion for Remand and remanded the Veteran's claim for an effective date prior to August 4, 2003, for her PTSD with depression to the Board for additional action as directed by the Joint Motion.  The Joint Motion conveys that "the Board should direct the RO to gather and otherwise account for [VA treatment records dated in September 2002, November 2002, and June 2003] and contact the Appellant regarding any additional medical records that may be ascertainable and obtainable."  Therefore, the Board has no discretion and must remand the instant appeal for compliance with the Court's April 2011 Order granting the Parties' Joint Motion to Remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the Parties that forms the basis of the Joint Motion to Remand).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that she provide information as to all treatment of her chronic psychiatric disability prior to August 4, 2003, including the names and addresses of all health care providers.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the claims files.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2010). 

2.  Associate with the claims files all relevant VA medical treatment records dated prior to August 4, 2003, not already of record.  

3.  Thereafter, ensure that the development above has been completed in accordance with the Remand instructions and undertake any other development action that is deemed warranted.  

4.  Then readjudicate the issue of the Veteran's entitlement to an effective date prior to August 4, 2003, for the award of a 100 percent schedular disability evaluation for her PTSD with depression.  If the benefit sought on appeal remains denied, the Veteran and her attorney should be issued a supplemental statement of the case (SSOC) which addresses all relevant actions taken on her claim for benefits, to include a summary of the evidence and applicable law and regulations considered, since the issuance of the last SSOC.  The Veteran should be given the opportunity to respond to the SSOC before the case is returned to the Board.  

The Veteran is free to submit additional evidence and argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

